Citation Nr: 0918061	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from August 1945 to 
February 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO).  In February 2008, the appellant and 
his wife testified before the Board.  A transcript of that 
hearing was prepared and has been included in the claims 
folder for review.  Following the hearing, the Board 
determined that additional development of the claim needed to 
occur.  Thus, in August 2006, the claim was remanded to the 
RO via the Appeals Management Center (AMC) for the purpose of 
obtaining additional medical evidence.  The claim has since 
been returned to Board for review.  

In June 2008, the undersigned VLJ granted the appellant's 
motion to advance on the docket his claim pursuant to the 
provisions of 38 C.F.R. § 20.900(c) (2008) and 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant was assigned to Guam after the end of World 
War II where he may have suffered from an acute and 
transitory dermatological condition.

3.  Although the appellant has obtained treatment at his 
local VA Medical Clinic for a skin condition, a chronic 
disability of the skin has not been diagnosed.  

4.  Medical evidence etiologically linking any type of skin 
disability that the appellant may now be suffering therefrom 
with his military service or any incidents therein has not 
been presented.  


CONCLUSION OF LAW

Service connection for a dermatological disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant from the agency of original jurisdiction (AOJ).  
The first letter was sent to the appellant in August 2006 
prior to the original rating decision.  A second letter was 
sent to him by the AMC - the letter is undated.  These 
letters informed the appellant of what evidence was required 
to substantiate the claim for service connection and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant and his representative 
over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's and his 
representative's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  

It is noted that the appellant served in the US Army during 
the World War II Era.  The appellant has been notified that 
his service medical records were possibly destroyed in 1973 
at the fire at the National Personnel Records Center (NPRC) 
in St. Louis, Missouri.  As a result of the fire, not all of 
the appellant's service medical records are available for 
review.  As a caveat, some of the appellant's records were 
reviewable in that they had been obtained and included in the 
claims folder shortly after he applied for benefits in 1947.  
In cases where the appellant's service medical records are 
unavailable through no fault of the claimant there is a 
"heightened duty" to assist the appellant in the 
development of the case.  See generally McCormick v. Gober, 
14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The Court has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 
469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records. Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It is clear from the 
various notifications provided to the appellant that he has 
been advised of the alternative evidence that may be 
submitted.  The Board would add that when the appellant 
provided testimony before the Board, the undersigned VLJ 
informed the appellant that he could corroborate his 
assertions through the submission of statements of family 
members and friends who may have witnessed the appellant's 
purported skin disorder.  Per the transcript, it appears that 
the appellant understood the VLJ's admonition.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
underwent such a medical examinations and the results from 
those examinations have been included in the claims folder 
for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself of that opportunity and 
provided testimony before the RO.  A copy of that transcript 
has been included in the claims folder for review.  During 
that hearing, the appellant chronicled his history of the 
purported disability and the treatment that he had obtained 
over the years for his skin condition.  The appellant's 
spouse also provided testimony that corroborated her 
husband's assertions that he suffered from skin eruptions, 
itching, and occasional lesions.  However, she did admit that 
she had only been married to the appellant for ten years and 
she could not testify to any claimed condition prior to her 
marriage to the appellant.  The appellant was given notice 
that the VA would help his obtain evidence but that it was up 
to the appellant to inform the VA of that evidence.  During 
the course of this appeal, the appellant has proffered 
documents and statements in support of his claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the Board's development 
instructions in the Board's latest Remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess notice via a letter that was sent to him by the AMC.  
Because this notice has been provided, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2008), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The appellant has asserted that while in service overseas, he 
experienced rashes and eruptions on various parts of his 
body.  He has averred that after service, he treated the skin 
condition with over-the-counter medications until he sought 
treatment at his local VA Medical Clinic.  He contends that 
his current VA medical treatment records shows that he has a 
chronic condition that is related to service.  

As reported above, some of the appellant's service medical 
records are contained in the claims folder.  These records 
indicate that he complained of chest pain on one occasion.  
However, no additional reports showing that the appellant 
sought treatment for a skin rash or disorder are of record.  
One of the service medical records that is available for 
review is the appellant's end-of-service examination report.  
This record is negative for any findings that would suggest 
that the appellant was suffering from a chronic skin disorder 
when he was discharged from service.  

A review of the claims folder further indicates that the 
appellant originally applied for VA compensation benefits in 
October 1947 - eight months after his discharge from the US 
Army.  On that application, the appellant asked that service 
connection be granted for headaches.  He did not mention on 
the application any type of skin disorder that might have 
been affecting any part of his body.  A medical exam from 
November 1947 was negative for any findings indicating that 
the appellant was suffering from any type of dermatological 
condition or disease.  

The appellant, in the early 1980s, sought pension and 
hospitalization benefits.  A hospital report from November 
1982 reported that the appellant had tuberculosis, moderate 
malnutrition, alcohol dependence, coronary arteriosclerosis 
with coronary insufficiency, and mild anemia.  He received 
treatment at a state hospital for almost two weeks and there 
was no mention of any type of skin disorder while he was 
hospitalized.  

Though he had applied for VA compensation benefits in 1947 
and 1983, and while he stated in his testimony before the 
Board that he had been experiencing skin outbreaks, rashes, 
and itching since his discharge from service, it was not 
until September 2006 that the appellant submitted a claim for 
benefits involving a skin disorder.  

Upon his submission for benefits, the RO obtained his VA 
medical treatment records.  (It is noted that additional VA 
records were obtained after the Board remanded the claim in 
August 2006.)  These VA medical treatment records do show 
complaints involving itching and bumps on the skin.  They 
also indicate that the appellant has been prescribed various 
medications for any eruptions or symptoms.  

Also contained in the claims folder are two VA dermatological 
examinations - one accomplished in October 2006 and the other 
in February 2009.  With respect to the first examination, the 
examiner did not review the claims folder prior to the exam.  
Nevertheless, upon completion of the exam, the doctor found 
that the appellant was not suffering or experiencing any type 
of skin disorder.  The second examiner did review the 
appellant's claims folder prior to examining the appellant.  
It was noted that the appellant had experienced a rash in the 
groin area while he was on active duty.  Upon completion of 
the physical exam, the doctor concluded that the only 
dermatological condition from which the appellant was 
suffering therefrom was "dry skin".  The examiner 
specifically stated that the appellant did not have signs of 
tinea crucis or dermatitis.  

As reported in the Introduction, the appellant provided 
testimony before the undersigned Veterans Law Judge (VLJ).  
During that hearing, he stated that he started to experience 
a rash in his groin while stationed on Guam after the end 
World War II.  The appellant stated that he had self-treated 
his claimed skin disorder for many years after his discharge 
from service.  When asked whether members of his family or 
friends could corroborate his assertions, he was vague.  He 
was asked to submit written statements from family and 
friends or others that could establish the chronicity claimed 
by the appellant.  Unfortunately, no written statements have 
been submitted.  

The appellant, his wife, and his representative have all put 
forth the argument that the appellant's current skin disorder 
is somehow related to the appellant's military service.  
Again, the available in-service medical records do not show 
treatment for any type of skin condition, either chronic or 
acute, while the appellant was enlisted in the US Army.  The 
appellant's post-service medical records, from 1947 to 2006, 
do not show complaints of or treatment for a skin disorder.  
While it is true that he has been more recently treated for 
skin eruptions and rashes, two separate VA Compensation and 
Pension Examinations have failed to produce a diagnosis of a 
current, chronic dermatological condition.  Instead, one has 
reported that the appellant is not suffering from a skin 
disability and the most recent has merely noted that the 
appellant has dry skin.  Moreover, neither the appellant nor 
his representative has proffered any medical opinions that 
would etiologically link any skin symptoms with the 
appellant's military service or any incident therein.  

Nevertheless, despite the lack of medical evidence in support 
of the appellant's claim, the appellant, along with his wife 
and accredited representative, have continued to put forth 
the argument that the appellant's now suffers from a skin 
disorder that is somehow related to his military service.  
This evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2008).  Yet, they 
have not shown, nor claimed, that they are qualified, through 
education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, their 
opinions, while offered in good faith, cannot be considered 
competent medical evidence and, as such, it is insufficient 
for purposes of establishing nexus, or causation.  38 C.F.R. 
§ 3.159(a)(1) (2008); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In this instance, the appellant, his wife, and representative 
are competent to discuss any skin eruptions or symptoms that 
they may have observed.  However, they are not competent to 
say that the appellant now suffers from a disability that is 
related to his service or to a condition he suffered 
therefrom while he was in service.  In other words, there is 
no indication that they possess the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant, 
his wife, and the representative in reporting their belief 
that the appellant now suffers from a skin disability that 
began in or was caused by or the result of his military 
service.  The Board also believes that these individuals are 
sincere in expressing these opinions.  However, the matter at 
hand involves complex medical assessments that require 
medical expertise.  See Jandreau.  These individuals are not 
competent to provide more than simple medical observations.  
They are not competent to provide complex medical opinions 
regarding the nature of the appellant's purported skin 
condition.  See Barr.  Thus, the lay assertions are not 
competent or sufficient.

While the record indicates that the appellant has been 
treated for various skin disorders recently, there is no 
medical evidence that his purported skin disorder is related 
to his military service.  In other words, the records are 
negative for any findings or medical suppositions that would 
corroborate any of assertions made by the appellant, his 
wife, or the representative.  Thus, despite their 
contentions, medical evidence showing that the appellant now 
suffers from a skin disorder that was caused by or began in 
or related to his military service has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that service connection for a skin disorder is denied.


ORDER

Entitlement to service connection for a skin disorder is 
denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


